By the Court.
This is a petition to vacate a judgment. The action was entered in August, 1907, and was continued from time to time until June 6, 1917, when on the plaintiff’s motion it was ordered that the case be continued “to be disposed of on or before January 7, 1918, or to be on that date dismissed; no further extension to be granted to the plaintiff. Terms of continuance, $15 to be paid on or before January 7.” No evidence is reported as to the grounds for making this order. Such order under the circumstances here disclosed rested in sound judicial discretion. There is nothing to show that it was not wisely exercised. Rule *52627 of the Superior Court (1915). The case was in fact continued until January 18,1918, when a motion was filed for entry of judgment. The court on January 26, 1918, ordered that as of January 7, 1918, the action be dismissed in accordance with order of June 6, 1917. On January 14, 1918, judgment was entered. Motion to vacate the judgment was seasonably filed, and was denied, as stated in the exceptions, “notwithstanding your petitioner presented to the court evidences that said jury sessions of the Superior Court for the county of Suffolk were closed by order of the court from December 21, 1917, to January 14, 1918.” It is manifest that even in view of the suspension of the sittings of the court, the order for judgment might be entirely just. The granting of a motion to vacate judgment is largely discretionary. There is nothing to show failure to exercise sound judgment. Hunt v. Simester, 223 Mass. 489, 492.
The record is bare, of any indication that the denial of the motion to amend the exceptions was not right. Commonwealth v. Dow, 217 Mass. 473, 482, 483.

Exceptions set forth in each hill of exceptions overruled.